Citation Nr: 0015705	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from February 1946 to February 1949 and from 
August 1949 to September 1966, and who died in June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas.  

The Board previously remanded the appeal in December 1997.  


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, 
where a determinative issue involves a diagnosis or a medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  For the appellant's claim to 
be well grounded, a disability that caused, hastened, or 
substantially and materially contributed to the veteran's 
death must be shown to be etiologically related to service.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  There would also have 
to be competent medical evidence of a nexus between the fatal 
disability or disease and the veteran's service.  Such a 
nexus must be shown by medical evidence.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Grottveit at 93.  

Generally, the death of a veteran will be considered as 
having been due to service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singularly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (1999).  

The certificate of death reflects that the immediate cause of 
the veteran's death was cerebrovascular accident due to 
chronic renal insufficiency as a consequence of congestive 
heart failure due to hypopituitarism.  The certificate of 
death is signed by a medical doctor.  At the time of the 
veteran's death, service connection was in effect for 
disabilities including residuals of surgery to remove a 
pituitary tumor, evaluated as 40 percent disabling.  With 
consideration that the bar for establishing a well-grounded 
claim is minimal, the Board concludes that the certificate of 
death signed by a medical doctor constitutes medical evidence 
associating the veteran's service-connected pituitary 
disorder with his death.  Therefore, the appellant's claim 
for service connection for the cause of the veteran's death 
is well grounded.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.  


REMAND

The death certificate shows that the veteran died in June 
1996 as a result of a cerebrovascular accident, due to 
chronic renal insufficiency, as a consequence of congestive 
heart failure, due to hypopituitarism.  At the time of the 
veteran's death service connection was in effect for a skull 
defect, evaluated as 50 percent disabling; residuals of 
surgery to remove a pituitary tumor, evaluated as 40 percent 
disabling; defective vision, evaluated as 30 percent 
disabling; and headaches, bilateral hearing loss disability, 
the residuals of a right inguinal hernioplasty, and the 
residuals of a laceration on the inside of the lower lip, 
each evaluated as noncompensably disabling.  

The record reflects that the RO sought, and has considered, a 
VA clinical opinion as to whether hypopituitarism as a 
residual of service-connected surgery to remove a pituitary 
tumor was related to the fatal cerebrovascular accident.  The 
Board's December 1997 remand requested a further opinion as 
to whether the veteran's death was accelerated, including 
whether any fatal disability was worsened/aggravated by 
service-connected disability, including the service-connected 
residuals of removal of a pituitary tumor.  

A May 1997 VA clinical opinion found that the service-
connected residuals of a pituitary tumor could not be 
"reasonably associated" with the cause of death, but the 
opinion did not address whether any service-connected 
disability, to include the service-connected residuals of 
removal of a pituitary tumor, contributed substantially or 
materially to the cause of the veteran's death or accelerated 
death.  A June 1998 VA clinical opinion concluded that 
extracranial carotid artery disease was responsible for the 
cerebrovascular accident in July 1994 which improved after 
endarterectomy, but progressive recurrence of impaired 
circulation caused death on June 24, 1996, that was recorded 
as a cerebrovascular accident.  However, the opinion provided 
an additional note that the death certificate format permits 
the expedience of "due to" listing.  It further indicates 
that renal disease as well as congestive heart failure and 
hypopituitarism could better be recorded under Part II as 
"other significant conditions."  A review of the certificate 
of death reflects that Part II provides space for a listing 
of "other significant conditions contributing to death but 
not resulting in the underlying cause given in Part I."  The 
Board's remand requested an opinion as to whether or not the 
veteran's death was accelerated, including whether any fatal 
disability was worsened/aggravated, by service-connected 
disability.  It is unclear from the June 1998 opinion as to 
what the significance of listing hypopituitarism under other 
significant conditions contributing to death but not 
resulting in the underlying cause would be in relation to the 
Board inquiry.  In any event the opinion does not address the 
query of whether the veteran's death was accelerated, 
including whether any fatal disability was 
worsened/aggravated by service-connected disability.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The claims folder must be made 
available for review by an appropriate VA 
physician.  The physician who provided 
the May 1997 and June 1998 opinions 
should accomplish the review if 
available.  The physician should be 
specifically requested to provide an 
opinion, based on a review of the 
evidence, as to whether it is at least as 
likely as not that the veteran's death 
was accelerated, including whether any 
fatal disability was worsened/aggravated, 
by service-connected disability, 
including the service-connected residuals 
of removal of a pituitary tumor.  The 
physician should also be requested to 
provide an opinion as to whether it is at 
least as likely as not that service-
connected disability, including the 
service-connected residuals of removal of 
a pituitary tumor, contributed 
substantially or materially to cause the 
veteran's death.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board 

intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Error! Not a valid link.

